Title: To Thomas Jefferson from Louis Alexis Hocquet de Caritat, 16 November 1803
From: Caritat, Louis Alexis Hocquet de
To: Jefferson, Thomas


               
                  Sir,
                  New York Nov. 16th. 1803
               
               The important subject of Lousiana which has engaged your attention for sometime past, and the succes with which it has been crowned gives me hope that the enclosed prospectus relative to the Voyage of General Collot through that Country will appear to you worthy of some examen. My Partner in France has been induced by Mr Livingston and all the Americans in Paris to purchase the copy-right of the original work from the author, and he has devoted a large proportion of his fortune to the suitable expence for its appearance before the public of the United States. He has even done more, he left his family and all other business to come over and attend in person to that interesting object. 
               Its favourable reception and the number of subscribers depends entirely on your approbation, and the copies will be struck off in exact proportion to the encouragement obtained. We intend to offer the Original Charts Maps &c to Congress; Their Size (some being 12 & 13 feet long) and the elegance of their Style making them fit for the Archives of the United States as well as for those of France, where they should have been placed had that Republic remained in Possession of Lousiana. This offer will be without any condition and we shall be happy if accepted to feel consious of having done some thing useful to our adopted Country. 
               The favour of a word of answer will be received with the utmost gratefulness by
               Sir Your most Obedient Servant
               
                  H. Caritat
                  Book-seller
               
               
                  The translation of the Prospectus was not finished, or otherwise I should have sent it in English.
               
            